DETAILED ACTION
The instant application having Application No. 16/911,445 filed on 31 August 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 25 June 2020, 21 July 2020, 8 June 2021, 30 November 2021, and 1 March 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.
Claim 8 recites claim language of at least one “computer readable storage medium” (see claim 8 line 1). However, in paragraph [0146] the instant specification, although a non-transitory storage medium is described, a computer readable storage medium is defined separately and does not exclude transitory media.
Transitory media, including propagation and communication mediums, are not a type of non-transitory hardware storage that can be read by a computer, as functional descriptive material cannot be recorded on this medium, nor can said functional descriptive material become structurally and functionally interrelated to the medium. As such, the claim is drawn to non-statutory subject matter.
Examiner suggests changes to claim 8 such as at least one “non-transitory computer readable storage medium…” in order to draw the claim to statutory subject matter.
Claims 9-12 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claims 9-12 are dependent on claim 8, however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 8.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in claims 13-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al. (U.S. 2020/0004703) (Hereinafter Sankaran – art of record, see IDS dated 8 June 2021).
As per claim 1, Sankaran discloses a processor comprising: 
a first configuration register to store quality of service (QoS) information for a process address space identifier (PASID) value associated with a first process (see for example Sankaran, this limitation is disclosed such that a PASID of a current thread and having a descriptor field is stored in a particular register; paragraphs [0101], [0128]. Further, quality of service (QoS) information is specified in a WQ configuration register; paragraphs [0101], [0140]); and 
an execution circuit coupled to the first configuration register, wherein the execution circuit, in response to a first instruction, is to obtain command data from a first location identified in a source operand of the first instruction, insert the QoS information and the PASID value into the command data, and send a request comprising the command data to a device coupled to the processor, to enable the device to use the QoS information of a plurality of requests to manage sharing between a plurality of processes (see for example Sankaran, this limitation is disclosed such that registers are part of processor architecture (i.e. a processor (execution circuit) is coupled to all registers, a “first configuration register” inclusive); paragraph [0026]).
As per claim 2, Sankaran discloses the processor of claim 1, wherein the execution circuit is to send the command data to a register of the device identified in a destination operand of the first instruction (see for example Sankaran, this limitation is disclosed such that command payload is sent to a specific target device as indicated by an operand of the instruction; paragraph [0097]).
As per claim 3, Sankaran discloses the processor of claim 1, wherein the first configuration register further is to store the PASID value (see for example Sankaran, this paragraphs [0101], [0128]).
As per claim 4, Sankaran discloses the processor of claim 1, further comprising a second configuration register to store the PASID value (see for example Sankaran, this limitation is disclosed such that there are a plurality of configuration registers; paragraph [0124]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (U.S. 2020/0004703) as applied to claim 1 above, and further in view of Borikar et al. (U.S. 2020/0278935) (Hereinafter Borikar).
As per claim 5, Sankaran discloses the processor of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein QoS information comprises a class value and a priority value.
wherein QoS information comprises a class value and a priority value (see for example Borikar, this limitation is disclosed such that PASID QoS information include priority and class; paragraph [0020]).
Sankaran in view of Borikar is analogous art because they are from the same field of endeavor, address spaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sankaran by having QoS priority and classes as taught by Borikar because it would enhance the teaching of Sankaran with an effective means of reserving PASID space (as suggested by Borikar, see for example paragraph [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guim Bernat et al. (U.S. 2018/0278493) discloses a QoS table feature in a table to control an injection rate per PASID based instance, providing more available bandwidth to another instance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196